Citation Nr: 1612440	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  15-34 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to left knee disability.

2. Entitlement to service connection for a low back disability, to include as secondary to left knee disability.

3. Entitlement to a rating in excess of 10 percent for left knee disability with insomnia, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1944 to May 1946, to include service during World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  At the hearing, the VLJ agreed to hold the record open for 30 days to allow for the submission of additional evidence and argument.  Prior to the end of that 30 day period, the VLJ granted the Veteran's request for an additional 30 day extension.  Evidence and argument having been submitted and the 60 day extension having expired, the Board will proceed with processing the claims.

The issues of entitlement to service connection for low back disability and right knee disability secondary to left knee disability and entitlement to an extraschedular rating for left knee with insomnia are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  The Board sincerely regrets the additional delay in providing a resolution of these claims.



FINDING OF FACT

The Veteran's left knee disability is characterized by limitation of motion to 110 degree of flexion with X-ray evidence of arthritis and by ongoing symptoms despite removal of the semilunar cartilage or meniscus.
 

CONCLUSIONS OF LAW

1. Entitlement to a disability rating in excess of 10 percent for limitation of motion with X-ray evidence of arthritis in the left knee is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2. Entitlement to a separate 10 percent disability rating of 10 percent for ongoing symptoms of joint pain and effusion in the left knee despite removal of the semilunar cartilage is warranted as of December 29, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

While the record does not show that the Veteran was specifically provided with notice required by the VCAA prior to the adjudication of the present claims, the record shows that the Veteran has had many recent claims and received notice in those cases.  In addition, he has been represented by an attorney who has appeared with him at hearing and submitted additional evidence and argument.  As such, actual knowledge of the Veteran's rights under the VCAA is shown and no additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in April 2015.  There is no argument or indication that the examinations or opinions are inadequate with respect to the severity of the left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, while staged ratings are not warranted, per se, the grant of two separate 10 percent disability ratings does have much the same effect.

The Veteran has a long-standing 10 percent disability rating for his left knee disability, based on limitation of motion that is greater than 45 degree of flexion, and removal of the semilunar cartilage.  He seeks an increased disability rating.  While knee disabilities may be rated under a variety of Diagnostic Codes for such things as ankylosis, recurrent subluxation, and impairment of the tibia and fibula, the Board finds that the only relevant Diagnostic Codes in this case are 5259 (cartilage, semilunar, removal of, symptomatic) and 5260 (limitation of flexion).

Under Diagnostic Code 5259, where there has been a removal of the semilunar cartilage of the knee or meniscus but symptoms are still present, to include frequent episodes of locking, pain, and effusion into the joint, a 10 percent disability rating is assigned.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint that is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for each such major joint affected by limitation of motion is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran was afforded a VA examination in April 2015, which noted a torn meniscus in the left knee in 1962 and osteoarthritis.  Range of motion testing showed flexion limited to 110 degrees, with crepitus.  There was no evidence of subluxation or lateral instability, but the Veteran reported swelling when he walked for more than 2 blocks.  The examiner noted that the Veteran had residual symptoms related to his meniscal tear, specifically, frequent episodes of joint pain and frequent episodes of effusion.  He used a cane occasionally when walking.

Based on the evidence set forth above, the Board finds that the Veteran's left knee disability should be compensated via separate disability ratings under both Diagnostic Code 5259 and Diagnostic Code 5260.  Specifically, a 10 percent disability rating under Diagnostic Code 5259 is warranted because the Veteran experiences frequent episodes of two out of the three listed symptoms of residuals of removal of semilunar cartilage.  In addition, with the X-ray evidence of osteoarthritis in the left knee and limitation of motion to 110 degrees, a noncompensable amount of limitation, the criteria are met for a 10 percent disability rating under Diagnostic Code 5260 in light of the provisions of Diagnostic Codes 5003 and 5010.

Inasmuch as the evidence does not show that the Veteran has limitation of flexion to less than 45 degrees, a still higher disability rating is not warranted under Diagnostic Code 5260.  The separate 10 percent disability rating under Diagnostic Code 5259 is the maximum rating allowed for these symptoms.  The Board has considered the provisions of 38 C.F.R. § 4.14 regarding pyramiding, or the evaluation of the same disability under multiple diagnostic codes.  In this instance, because the limitation of motion with X-ray evidence of osteoarthritis is a completely separate set of symptom from frequent episodes of joint pain and effusion despite removal of the semilunar cartilage, the award of two separate 10 percent ratings is permitted.

Further, the evidence does not support assignment of an additional rating for subluxation or lateral instability under Diagnostic Code 5257, nor does the evidence reflect the requisite levels of limitation for both flexion and extension such as to enable ratings under both Diagnostic Code 5260 and 5261.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98, VAOPGCPREC 9-2004 (Sept. 17, 2004).

Also, the Board has considered the question of the effective date of the award of a separate 10 percent disability rating.  The law provides that the effective date of an award, including an increased disability rating or separate rating, as here, is to be the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The date entitlement arose is further explained as the "[e]arliest date of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred" provided a claim has been received within one year of that date.  38 C.F.R. § 3.400(o).  In other words, the earliest possible effective date for this claim is one year prior to December 29, 2014, when the claim was received.

At hearing in December 2015, the Veteran stated that he started having problems walking for long distances about two years prior, or December 2013.  He had problems specifically with pain and swelling in the knees, including at night when he was trying to sleep.  He had also begun to experience giving way in the left knee about two years previous.  In contrast, an August 2012 VA examination had not shown any evidence of swelling in relation to the Veteran's left knee.

Based on the evidence of record, specifically the August 2012 VA examination, which did not show swelling or joint pain residuals, and the Veteran's testimony at hearing in December 2015 the Board finds that the Veteran's left knee disability had developed the symptoms of frequent joint pain and swelling more than one year prior to his claim for an increased disability rating was received on December 29, 2014, or about two years prior to the Board hearing.  As a result, the appropriate effective date for the separate disability rating for symptomatic residuals of removal of semilunar cartilage is December 29, 2013.


ORDER

Entitlement to a disability rating higher than 10 percent for limitation of motion with X-ray evidence of arthritis in the left knee is denied.

Entitlement to a separate disability rating of 10 percent for continuing symptoms of left knee joint pain and effusion despite removal of the semilunar cartilage is granted, effective December 29, 2013.


REMAND

The Veteran seeks service connection for a right knee disability and a low back disability, both of which he asserts are the result of many years of walking with an altered gait as a result of his service-connected left knee disability.  He was provided a VA examination in April 2015.  The examiner offered the opinion that the right knee and low back disabilities were not related to his left knee disability because the left knee disability had caused a significant decrease in the Veteran's level of activity, thereby causing decreased stress on the right knee and low back.  However, this opinion did not specifically address the Veteran's assertions regarding altered gait or the length of time the Veteran has had a left knee disability versus the onset of low back and right knee pain with respect to the comment on decreased activity level.  Thus, the Board finds the opinion to be inadequate for adjudicative purposes.

The Veteran submitted two private opinions with respect to his claim, both of which asserted that the right knee and low back disabilities were more than likely secondary to the service-connected left knee disability.  One, submitted in December 2015 from Dr. M.W. included the rationale that it was the result of favoring the right leg in view of the left knee derangement.  The second, submitted in January 2016 from Dr. M.K. stated that the Veteran had severe osteoarthritis in his left knee "aggravating right knee [and] low back."  The private opinions submitted do not resolve the question of service connection because they appear to contradict each other as to whether the Veteran's left knee disability caused or aggravated his right knee and low back disabilities.  Secondary service connection based on a theory of causation is subject to different requirements than secondary service connection based on a theory of aggravation.  In light of the confusing and conflicting opinions, the Board finds that a new VA opinion reconciling all of the evidence and opinions of record is warranted.

Finally, the Veteran had sought an increased disability rating for his left knee disability, which is currently rated as "post operative residuals left knee arthrotomy medial meniscus with traumatic arthritis and insomnia."  While an increased rating was granted on a schedular basis above, that does not completely address the Veteran's disability as rated and the Board finds that a referral for extraschedular consideration is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

In this instance, the inclusion of the Veteran's insomnia as a listed symptom of his left knee disability raises the necessity of extraschedular referral.  None of the rating criteria with respect to knee disabilities mention insomnia or any other sleep impairment as a symptom of a knee disability.  Thus, the Veteran's symptomatology and disability picture is not contemplated by the Rating Schedule, and the matter should be referred to the Director of Compensation Services for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) and Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Submit the matter of entitlement to an extraschedular rating for insomnia as a symptom of left knee disability to the Director of Compensation Services for consideration.  

2. Obtain an expert medical opinion from an orthopedist, to include an examination if the practitioner finds it warranted, with respect to the Veteran's claims of service connection for a right knee disability and a low back disability as secondary to his left knee disability.  The examiner is asked to review the medical evidence in its entirety and to specifically comment on the issue of the effects of altered gait on the Veteran's right knee and low back, particularly in light of the long-standing nature of the Veteran's left knee disability.  The examiner is asked to review and comment on the opinions of the VA examination of April 2015, the statement of Dr. M.W. from December 2015, and the statement of Dr. M.K. from January 2016.

The examiner should specifically offer an opinion on whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's right knee and/or low back disability was caused by the left knee disability, to include as a result of altered gait.

IF the examiner finds that either the right knee or the low back disability or both were not caused by the Veteran's left knee disability, the examiner should address whether the right knee disability and/or the low back disability were at least as likely as not (probability 50 percent or greater) aggravated (i.e., worsened beyond the normal course of the condition) as a result of the Veteran's left knee disability, to include as a result of altered gait.  

IF aggravation is found, the examiner should offer an estimate of the degree of disability existing in the right knee and or low back prior to such aggravation (i.e., baseline disability level).

The examiner is asked to provide a rationale for all opinions offered.  In the event that the examiner finds that an opinion cannot be offered without resort to mere speculation, the examiner must explain the reason for this, to include whether additional information would allow for an opinion to be offered. 

3. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




